Title: From George Washington to Brigadier General Charles Scott, 16 October 1778
From: Washington, George
To: Scott, Charles


          
            Dear Sir.
            Head Qrs [Fredericksburg] 16th Otbr 1778.
          
          I recd your letter of yesterdays date late last night.
          At this moment when every thing among the enemy is in motion and an early knowlege of their movements of the utmost importance—I could therefore wish that those imployed in gaining intelligence would make their returns to you as often as possible—Capt. Leavensworth if he continues so long at a time under cover can be of little use in so necessary a business—pray look into this matter. I am &c.
          
            G.W.
          
        